Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 13 April 2022.  Claims 1-11 are pending and have been considered as follows.   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Section [0045] recites “the method 300” which is not found in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The Examiner notes this drawing objection was provided with Office action of Paper No./Mail Date 20211202/14 December 2021. While the section “AMENDMENTS TO THE DRAWINGS” was provided in the Applicant’s remarks which stated “a replacement sheet attached herewith”, the replacement sheet for Fig. 3 was not present or provided.

Allowable Subject Matter
Claims 1-11 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Chen et al. (US. Pub. No. 20190212749 A1) teaches a trigger signal may be received that is indicative of a vehicle maneuver to be performed by a vehicle. A recommended vehicle trajectory for the vehicle maneuver may be determined in response to the trigger signal being received. To determine the recommended vehicle trajectory, sensor data may be received that represents a field of view of at least one sensor of the vehicle. A value of a control input and the sensor data may then be applied to a machine learning model(s) and the machine learning model(s) may compute output data that includes vehicle control data that represents the recommended vehicle trajectory for the vehicle through at least a portion of the vehicle maneuver. The vehicle control data may then be sent to a control component of the vehicle to cause the vehicle to be controlled according to the vehicle control data.
Further, Lauffer et al. (US. Pub. No. 20170160745 A1) teaches a current state of a vehicle can be identified. At least a minimum acceleration capability of the vehicle is determined. A desired acceleration profile to follow is determined based at least in part on the minimum acceleration capability. An acceleration of the vehicle is controlled based at least in part on the desired acceleration profile.
Further, Shalev-Shwartz et al. (US. Pub. No. 20190299984 A1) teaches a system for navigating a host vehicle may: receive, from an image capture device, an image representative of an environment of the host vehicle; determine a navigational action for accomplishing a navigational goal of the host vehicle; analyze the image to identify a target vehicle in the environment of the host vehicle; determine a next-state distance between the host vehicle and the target vehicle that would result if the navigational action was taken; determine a maximum braking capability of the host vehicle, a maximum acceleration capability of the host vehicle, and a speed of the host vehicle; determine a stopping distance for the host vehicle; determine a speed of the target vehicle and assume a maximum braking capability of the target vehicle; and implement the navigational action if the stopping distance for the host vehicle is less than the next-state distance summed together with a target vehicle travel distance.
Further, Siobbel et al. (WO 2010081836 A1) teaches a method wherein probe data is analyzed to derive Longitudinal Speed Profiles (LSPs) and an Optimal Longitudinal Speed Profile for each road segment or link in a digital map network. The Longitudinal Speed Profiles (LSPs) profiles are calculated during defined time spans whereas the Optimal Longitudinal Speed Profile is based on the LSP for the time span corresponding only to free flow traffic conditions. All of the LSPs can used to create a respective energy cost for each time span, or only the OLSP can be used (or alternatively the RRDSL or LRRDSL) to calculate an energy cost for the free flow conditions only. The energy cost can be used to predict the energy required by a vehicle to traverse the link. Navigation software can use the energy cost to plan the most energy efficient route between two locations in the digital map. Sensory signals can be activated if a driver strays from the Optimal Longitudinal Speed Profile to achieve extremely high levels of energy efficiency.
In regards to independent claims 1, 6, and 11, Chen et al., Lauffer et al., Shalev-Shwartz et al., and Siobbel et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

(Regarding claim 1 and a method for dynamically generating a secure navigation path for navigation of an autonomous vehicle)

training a plurality of machine learning models by conducting a trial run of the autonomous vehicle using the identified one or more parameters;
determining, by the autonomous vehicle navigation system, direction values of the autonomous vehicle for reaching a secure path point in the predefined trajectory plan based on a trained first model of the plurality of trained machine learning models;
determining, by the autonomous vehicle navigation system, distance values from the autonomous vehicle along the determined direction values for reaching the secure path point in the predefined trajectory plan based on a trained second model of the plurality of trained machine learning models; and
detecting, by the autonomous vehicle navigation system, a position of the secure path point for navigation of the autonomous vehicle based on the determined direction values and the distance values. (emphasis added)

(Regarding claim 6 and an autonomous vehicle navigation system for dynamically generating a secure navigation path for navigation of an autonomous vehicle)

train a plurality of machine learning models by conducting a trial run of the autonomous vehicle using the identified one or more parameters;
determine, by the autonomous vehicle navigation system, direction values of the autonomous vehicle for reaching a secure path point in the predefined trajectory plan based on a trained first model of the plurality of trained machine learning models;
determine, by the autonomous vehicle navigation system, distance values from the autonomous vehicle along the determined direction values for reaching the secure path point in the predefined trajectory plan based on a trained second model of the plurality of trained machine learning models; and
detect, by the autonomous vehicle navigation system, a position of the secure path point for navigation of the autonomous vehicle based on the determined direction values and the distance values. (emphasis added)

               (Regarding claim 11 and a non-transitory computer readable medium)

train a plurality of machine learning models by conducting a trial run of the autonomous vehicle using the identified one or more parameters;
determine, by the autonomous vehicle navigation system, direction values of the autonomous vehicle for reaching a secure path point in the predefined trajectory plan based on a trained first model of the plurality of trained machine learning models;
determine, by the autonomous vehicle navigation system, distance values from the autonomous vehicle along the determined direction values for reaching the secure path point in the predefined trajectory plan based on a trained second model of the plurality of trained machine learning models; and
detect, by the autonomous vehicle navigation system, a position of the secure path point for navigation of the autonomous vehicle based on the determined direction values and the distance values. (emphasis added)



Claims 2-5 and 7-10 are allowed because they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666                                                                                                                                                                                                        
/AARON L TROOST/Primary Examiner, Art Unit 3666